Citation Nr: 0108693	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  95-09 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a gynecological 
disorder manifested by abnormal menses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active air service from January 1981 to 
January 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Anchorage Regional Office 
(RO) which denied service connection for amyloidosis, 
bilateral hearing loss, tinea versicolor, and a gynecological 
disorder manifested by abnormal menses.  The veteran duly 
appealed the RO determination, and in October 1995 testified 
at a hearing at the RO.

In February 1998, the Board denied service connection for 
bilateral hearing loss and tinea versicolor and remanded the 
issues of service connection for amyloidosis and a 
gynecological disorder for additional development of the 
evidence.  While the matter was in remand status, by April 
2000 rating decision, the RO granted service connection for 
cutaneous amyloidosis and assigned it an initial 10 percent 
rating, effective April 20, 1994.  

The grant of service connection for cutaneous amyloidosis 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  As there is no jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
compensation level or effective date for this disability, 
those issues are not now in appellate status.  Id. at 1158.  
The issue of service connection for anovulation remains in 
appellate status.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law, redefining the obligations 
of VA with respect to the duty to assist and enhancing the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, as the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO should 
ensure that all appropriate development is undertaken in this 
case.  

The Board notes that, at her September 1980 military 
enlistment medical examination, the veteran reported a pre-
service history of changes in her menstrual pattern, but 
stated that her periods had become regular since she began 
taking birth control pills.  In-service medical records show 
that she was seen on several occasions in connection with 
complaints of abnormal menses.  It does not appear that a 
medical examination was conducted at the time of her service 
separation.

The post-service medical records show continued complaints of 
menstrual abnormality.  In November 1999, the veteran was 
afforded a medical examination at which she claimed that she 
had regular menstrual periods until 1978, when she became 
pregnant and subsequently delivered a full term infant.  
Following delivery, she stated that she had irregular 
menstrual patterns with periods of amenorrhea, which 
continued during and after active service.  The examiner 
noted the numerous occasions throughout the medical record 
which document evaluations for amenorrhea.  After examining 
the veteran and reviewing the medical evidence of record, the 
examiner concluded that the veteran had a longstanding 
history of anovulation with resultant oligomenorrhea and 
periods of amenorrhea.  He indicated that it was his opinion 
that the veteran's condition "preceded her entry into the 
military, therefore invalidating her claim of service 
connected disability."  

However, under applicable criteria, the fact that a veteran's 
disability preceded his or her active service does not 
necessarily preclude an award of service connection for that 
disability.  Rather, service connection may be granted for 
aggravation of a pre-existing injury or disease in the line 
of duty.  Under 38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. 
§ 3.306 (2000), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In this case, the examiner in November 1999 failed to address 
the question of whether the veteran's preexisting 
gynecological disorder was aggravated during service.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand).  

Based on the foregoing, the Board believes that another 
medical opinion is warranted, one which addresses the 
question of whether the veteran's current gynecological 
disorder preexisted service and, if so, whether that disorder 
was aggravated in service beyond the natural progress of the 
disease.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford her the opportunity to identify the 
names, addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to her claim of service 
connection for a gynecological disorder.  
After securing any necessary authorization 
for the release of medical information, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran that have not been previously 
secured.

2.  The RO should forward the veteran's 
claims folder to the 
gynecologist/obstetrician who conducted 
the November 1999 VA medical examination, 
if available, for the purposes of 
obtaining an opinion as to whether her 
preexisting gynecological disorder 
underwent an increase in disability 
during service beyond the natural 
progress of the disease.  He should be 
asked to provide a complete rationale for 
his opinion.  If the examiner is 
unavailable, the veteran should be 
afforded another VA examination by a 
gynecologist to determine the nature and 
etiology of any gynecological disorder 
which may be present.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary testing 
should be conducted and the results 
reported in detail.  The examiner should 
be asked to provide an opinion concerning 
the likely date of onset of any current 
gynecological disorder found, including 
whether any such disorder preexisted 
service entry and, if so, whether such 
disorder underwent an increase in 
disability beyond the natural progress of 
the disease during service.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case (SSOC) and an opportunity to respond.  Then, the 
case should be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

